Citation Nr: 1420553	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low back pain with degenerative changes prior to May 11, 2010, and in excess of 20 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his daughter and an observer


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This matter was last before the Board in March 2012 at which time it was remanded for further development.  The case has since been returned to the Board for adjudication.

The Veteran was provided a videoconference Board hearing in December 2009.   A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  Prior to May 11, 2010, the Veteran's low back pain with degenerative changes was manifested by pain, stiffness and forward flexion to 90 degrees at worst and a combined range of motion significantly more than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes necessitating bed rest prescribed by a physician. 

2.  From May 11, 2010, the Veteran's low back pain with degenerative changes was manifested by ongoing pain, stiffness, and forward flexion at worst to 60 degrees without ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to May 11, 2010 and in excess of 20 percent thereafter for low back pain with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in March 2012 for further development, specifically for a VA examination to adequately address the current level of severity of the Veteran's condition and to obtain updated VA treatment records.  The Veteran was provided with a VA examination in March 2012.  Updated VA treatment records were obtained and the claim was readjudicated in an October 2012 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A March 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the October 2012 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA spine examination most recently in March 2012.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  The Board notes a letter was recently associated with the claims file which was originally received by the VA in June 2011.  The letter asserts the VA examination was inadequate but it appears to be referring to the May 2010 VA examination due to the reference of a physician's assistant conducting the examination and the lack of use of a goniometer while testing range of motion.  There is no indication the Veteran or his representative has argued inadequacies from the March 2012 VA examination.  Further, there is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

DC 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Factual Background

The Veteran contends that his service-connected low back pain with degenerative changes warrants rating in excess of 10 percent prior to May 11, 2010, and in excess of 20 percent thereafter.  

Throughout the appeal period, VA treatment records reflect consistent complaints of lower back pain, a burning feeling in his lower extremities and findings of degenerative joint disease in the lumbar spine through imaging studies.  The Veteran had a diagnosis of low back pain and chronic back pain.  There has been no diagnosis of neurological problems or IVDS.

The Veteran was afforded a contract VA spine examination in May 2007.  The Veteran had suffered from a lumbosacral strain since 1982.  The Veteran reported subjective stiffness, difficulty bending and a weakness sensation that felt like he could not support himself.  He suffered from an aching pain in his upper lumbar midline and paraspinal for 25 years.  The pain was constant and traveled up to his shoulder area of the thoracic spine.  He reported a level 8 pain out of 10 (with 10 being the worst pain).  Pain was elicited by physical activity or came by itself and was relieved by rest, medication and heat.  The functional impairment was the inability to remain upright or seated for long periods of time.  There were no incapacitating episodes.  

The May 2007 contract examiner provided no change in diagnosis from the established lumbosacral strain because the Veteran had subjective chronic and recurrent lumbar pain in the midline and paraspinally and objectively had a slow careful gait and initial stiffness when getting up from the chair during the examination.  Range of motion testing revealed forward flexion from 0 to 90 degrees, with pain at 90 degrees; extension from 0 to 30 degrees with pain at 30 degrees; right lateral flexion from 0 to 30, with pain at 30; left lateral flexion from 0 to 25, with pain at 30; right rotation from 0 to 45, with pain at 45; and left rotation from 0 to 40, with pain at 45.  There was no objective evidence of radiating pain on movement, muscle spasm or tenderness.  The straight leg test was negative bilaterally.  There was no ankylosis of the lumbar spine.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Femoral, popliteal and posterior tibial peripheral pulses were 1+ bilaterally.  The dorasalis pedis pulse was absent bilaterally.  The neurological examination of the lower extremities resulted in sensory and motor function within normal limits.  Bilateral lower extremity reflexes revealed knee jerk of 3+ and ankle jerk of 2+.  The lumbar spine x-ray revealed degenerative arthritis.  

A VA treatment record from March 26, 2008 was an MRI of the Veteran's spine with a history noted as "low back pain with lower extremity radiculopathy" which found neural foraminal narrowing in L3-4 and L4-5 moderate left, broad based disc bulges in L3-4 and L4-5 and no spinal canal stenosis.  There were moderate hypertrophic changes of the facet joints in L4-5 and L5-S1.  The Veteran was subsequently seen by a physical therapist for instruction in exercises for flexibility on May 14, 2008.  Pain was reported as a 7 or 8 out of 10 in the L3-S1.  Range of motion testing resulted in flexion and extension reported as being within functional limits.  However, range of motion testing was not reported in degrees.  There was no tenderness to palpation and sensation was grossly intact in the left extremity.  Straight leg raise testing was 75 on the left and 85 on the right with pulling in the back on both sides.  The toe heel walk was intact.  

The Veteran testified at a December 2009 Board hearing that a goniometer was not used to test his range of motion during his May 2007 VA contract spine examination.  He further reported that due to his back condition he had lost 60 days of work within a two year period and his employer did not send him to certain store locations that required 8 hours of standing.  Prolonged sitting or standing was a problem so he was constantly getting up and sitting down.  At the time of the hearing, he worked 4 hour posts and was hurting after.  He planned to continue working as a security guard.  The Veteran worked for the same security company for two years but had been working in the same industry for twelve years.  The Veteran's employer was understanding and did not require doctor notes or medical records when he called off work.  The Veteran was a cook for twenty years prior to working in security.  He stopped cooking because he was tired of going home hurting so badly.  Activities such as mowing yards and fishing were problematic.   The Veteran's wife testified that she saw the Veteran's exacerbations of back pain that led to him being in bed for two to three days.  His wife also observed him struggle to walk up and down stairs and look like he might fall.  

The Veteran was afforded a VA spine examination in May 2010.  The Veteran provided a history of his initial back injury which was caused by being rear ended in a motor vehicle accident while in service.  An x-ray was taken after the accident and he was told there were no fractures.  The pain was sharp and nonradiating.  He was treated with physical therapy and medications and did fine the rest of his military career.  The sharp nonradiating back pain reoccurred within 1 to 1.5 years after discharge.  The condition progressively worsened and became "much worse" in 2008.  The Veteran reported numerous X-rays over the years and an MRI in 2008.  Additional injuries to the lumbar spine were denied.  

During the May 2010 examination the Veteran provided subjective complaints regarding his condition.  He denied symptoms of urinary incontinence, urgency, frequency and retention requiring catheterization.  Nocturia occurred once per night but it was normal for the Veteran's age.  There was no fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  He endorsed symptoms of fatigue, stiffness, spasms and constant pain of the entire lumbar spine that radiated to his hips and outer thighs.  He denied symptoms of decreased motion and weakness.  Severe flare ups occurred weekly and precipitating factors included lawn work, lifting more than 40 pounds, repeated stopping and bending and walking more than 1 block.  Alleviating factors were heat, ice, rest and medications.  The Veteran reported he lost about 60 percent of his motion and was unable to perform any routine activities while he had a flare up.  There were no incapacitating episodes of spine disease and walking was limited by more than a few yards.   

The Veteran reported significant effects on his employment to the 2010 VA examiner.  He explained his employer assigned him different duties at work due to his condition of decreased mobility and pain.  There were effects on usual activities of daily living such as chores, shopping and exercise.  He was prevented from sports or recreation and there were moderate effects on traveling.  There was no trouble with feeding, bathing, dressing, toileting and grooming.  In contrast, the VA examiner stated that there were no objective findings to correlate with the above alleged deficits.  The current severity of the Veteran's condition was mild and the degree of disability present in the Veteran's low back was described by the examiner as "none."  The VA examiner further explained there were no objective findings to correlate with the MRI on March 2008.  Extensive medical literature was cited in support of the examiners comments regarding the Veteran's subjective reports of limitations.  

Upon physical examination, the 2010 VA examiner diagnosed the Veteran with mild degenerative disc disease at L3, L4-5, L5-S1 without evidence of neurologic abnormalities or functional impairment due to weakened movement or excess fatigability.  The problem noted with the diagnosis was low back pain.  Range of motion testing resulted in flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees with no objective evidence of pain.  There was no additional limitation with repetitive motion or after three repetitions.  The Waddell's sign was positive and the VA examiner noted the lumbar range of motion deficit was unrelated to mild degenerative disc disease with no objective findings to support the motion deficit.  Lasegue's sign was negative.  The Veteran had a normal head position, gait, and symmetry in appearance.  Spinal curvature had no abnormalities including ankylosis or scoliosis.  The thoracic sacrospinalis had no spasm, atrophy, guarding or weakness but had pain with motion on the right.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The detailed motor examination resulted in 5/5 for elbow flexion/extension, wrist flexion/extension, finger flexors/abduction, thumb opposition, hip flexion/extension, knee flexion/extension, ankle dorsiflexion/plantar flexion and great toe extension.  Muscle tone was normal with no muscle atrophy.  Sensory examination found normal vibration, pain, light touch and position sense bilaterally for the upper and lower extremities.  Reflexes were normal bilaterally at 2+ in the biceps, triceps, brachioradialis, finger jerk, abdominal, ankle jerk and plantar.  Reflexes were hyperactive without clonus at 3+ for the knee jerk bilaterally.  Imaging studies resulted in a finding of degenerative change of the mid and lower lumbar levels with a probable facet arthrosis at the lower lumbar levels, which appeared worse since the prior examination.  

The Veteran was afforded a new VA examination in March 2012 because the 2007 contract VA examination and 2010 VA examination did not contain documentation of the use of a goniometer during range of motion testing.  

During the March 2012 VA examination the Veteran provided reports that he could walk no more than 2 or 3 blocks and could not cut the grass without stopping 2 or 3 times.  He denied any bladder or bowel functional impairment.  The Veteran denied tingling or numbness in his legs except when he sat too long, and then he might have felt numbness in his feet.  He did not have lower back surgery, did not wear any brace and did not use any walking aids.  Once a month and during weather changes he had flare ups and did not feel like doing anything.  

The 2012 VA examiner diagnosed the Veteran with mild degenerative disc disease of lumbar spine with minimal loss of function and non-neurological involvement.  Range of motion testing revealed forward flexion from 0 to 75 degrees, with pain at 60 degrees; extension from 0 to 20 degrees with pain beginning at 15 degrees; right lateral flexion from 0 to 30, with pain at 25; left lateral flexion from 0 to 40, with pain at 30; right rotation from 0 to 40, with pain at 35; and left rotation from 0 to 50, with pain at 45.  There was no additional loss of motion upon repetitive use testing but pain on motion as documented.  He was able to walk a few steps on heel and toes and was able to squat halfway.  There was no functional loss or guarding.  The Veteran reported he had tenderness to palpation at the mid lumbar area.  Strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion/dorsiflexion and great toe extension.  There was no muscle atrophy.  Deep tendon reflexes were normal in the knee and ankle.  The sensory examination was normal for the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The straight leg test was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  There was no IVDS.  The Veteran did not use assistive devices as a normal mode of locomotion.  

The March 2012 VA examiner reported the Veteran had a normal posture and gait.  There was no fixed deformity in the thoracolumbar spine and musculature was normal.  There was no weakness and the Veteran said he felt tenderness at the mid lumbar area during palpation.  There was no spasm noticed.  There were no abnormal movements or guarding noticed.  The Veteran reported he had pain during movements.  The Veteran had normal motor, reflexes and sensory test results.  Reflexes were symmetrical and sensory was normal including pinprick, vibration and position testing.  The straight leg test was negative bilaterally. Imaging studies documented arthritis.  The VA examiner noted X-rays from March 2012, May 2010, March 2008 and the MRI from 2008.  The Veteran's back condition did not affect his ability to work.

Analysis

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to May 11, 2010, for his low back pain with degenerative changes and in excess of 20 percent thereafter for his low back pain with degenerative changes.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.114, DC 5237.

The evidence of record prior to May 11, 2010, did not show that the Veteran's lumbar spine disability was manifested by forward flexion of greater than 30 degrees, but less than 60 degrees; combined range of motion of the thoracolumbar spine of less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes of at least two weeks, but less than four weeks in the past 12 months.  Rather, the evidence reflects flexion to 90 degrees, a combined range of motion significantly more than 120 degrees and no incapacitating episodes.  In other words, his symptoms did not meet the rating criteria for a higher, 20 percent rating.  

The Board finds that from May 11, 2010, neither the lay nor the medical evidence of record more nearly reflects favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least four weeks, but less than six weeks in the past 12 months.  Rather, the evidence reflects forward flexion at worst to 60 degrees and significantly retained range of motion with no ankylosis and no incapacitating episodes.  The lay and medical evidence more nearly approximate the criteria for a 20 percent evaluation, and no more during this timeframe.

For all periods on appeal, the evidence of record has not shown that the Veteran had ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, nor has he had any periods of doctor prescribed bed rest due to his back disability.  As such, increased ratings based upon the IVDS criteria are not warranted.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible, even with some signs of exaggerated pain behaviors.  See e.g. May 2010 positive Waddell's test.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluations, 10 percent prior to May 11, 2010 and 20 percent thereafter-are appropriate for the Veteran's low back pain with degenerative changes.  

Upon review of all relevant medical evidence of record, the Board notes the Veteran had subjective complaints of radiating pain associated with his back in his lower extremities and some clinical findings of abnormal reflexes and peripheral pulses, as detailed above.  Despite the complaints and abnormalities, all three VA examiners were unable to diagnose the Veteran with any neurologic abnormalities.  Therefore, the Board finds no clinical evidence reflecting that the Veteran has any neurological manifestations to a degree that would be considered to be more than slight in nature, if any at all, so as to warrant a separate compensable rating under DC 8520.  Without clinical evidence of neurological abnormalities to warrant a diagnosis that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).  As such, separate disability ratings for neurological manifestations of his low back disability are not warranted for any timeframe on appeal.  

In sum, the preponderance of the evidence is against assigning ratings in excess of 10 percent prior to May 11, 2010 or in excess of 20 percent beyond May 11, 2010, for his low back pain with degenerative arthritis.  Also, there is no basis to further stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating for either period.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the spine as 10 percent prior to May 11, 2010 and 20 percent beyond May 11, 2010 are adequate to fully compensate him for his disabilities on appeal.  

As discussed above, the current ratings are adequate to fully compensate the Veteran for his pain, stiffness and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An evaluation in excess of 10 percent prior to May 11, 2010 and in excess of 20 percent thereafter for lumbar strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


